Citation Nr: 0806190	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  96-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

At the time of a January 1997 Board remand, the Board 
explained why it construed the issue in this case as 
entitlement to service connection for migraine headaches, 
rather than whether new and material evidence has been 
submitted to reopen a claim for service connection for 
migraine headaches.  A claim was filed in July 1978.  There 
was an August 1978 RO rating decision denying service 
connection for migraine headaches.  However, the record does 
not establish that the veteran was provided notice that 
service connection had been denied for migraine headaches.  

In July 2003, the veteran requested cancellation of a Board 
of Veterans' Appeals hearing which had been requested, and he 
requested that he be scheduled for a local VA RO hearing 
before a decision review officer.  The veteran eventually had 
a video-conference hearing with the undersigned Veterans Law 
Judge of the Board in January 2005.  Thereafter, because it 
was unclear whether or not the veteran wanted a hearing 
before a Decision Review Officer at the RO, the Board asked 
for clarification on remand in March 2005.  However, the 
veteran failed to respond to letters from the Appeals 
Management Center concerning this matter in April and October 
2005.  As it appears that the January 2005 video-conference 
hearing before the undersigned Veterans Law Judge satisfied 
the veteran's request for a hearing, the Board will proceed 
to issue a decision.


FINDING OF FACT

The veteran's current headaches are migraine or cluster 
headaches which were not manifest in service and are 
unrelated to service.  

CONCLUSION OF LAW

The criteria for service connection for a headache disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in July 2002 and April 2005 that addressed all 
four notice elements.  The letters informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
including that in his possession, to the AOJ.

The Board acknowledges that these letters were sent to the 
veteran after the decision that is the basis for this appeal.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed -
- by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case, 
which was issued in October 2007.

Any deficiencies in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
service connection claim are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements.  It requested Social 
Security Administration (SSA) records and in September 2006 
informed the veteran that a response from SSA had been that 
they were unable to locate records.  The veteran indicated in 
August 1996 that he had been treated at the Bonham and Dallas 
VA Medical Centers in 1973 and 1974.  VA was advised in May 
2003, however, that there are no other records from Bonham 
prior to 1994.  VA was advised in November 2004 that the Sam 
Rayburn VA Medical Center had no medical records for the 
veteran from 1973 through 1974.  VA advised the veteran in 
October 2007 that the Dallas VA Medical Center returned 
negative responses stating they had no records for the 
veteran.  In conjunction with the veteran's 1978 claim, his 
records dated from 1973 forward from the Bonham VAMC had been 
obtained.  VA examinations were conducted in 1996 and 1997.  
VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In service, the veteran reported a three to four month 
history of suboccipital headaches in October 1969.  The 
impression was muscle contraction headaches.  In February 
1970, he reported a history of right sided headaches for 
three weeks.  The impression was headaches, etiology unknown.  
The veteran's head and neurological status were normal on 
service discharge examination in March 1973.  At that time, 
he denied problems with his head.

On VA evaluation in August 1975, the veteran reported that he 
had been struck in the back of his head by a flash light and 
billy club in July 1975.  He complained of a sore area on the 
back of his head and that it was very tender when he combed 
his hair.  There was a raised scar on his occipital scalp and 
disturbed sensation in his right thumb.  In September 1975, 
he complained of headaches since he had been beaten up badly 
in July 1975.  After further treatment, the assessment was 
post-concussive headache in October 1977.  

Migraine headaches were reported by the veteran in December 
1994.  During VA hospitalization in June 1995, he had 
headaches which were felt by neurology to be vascular 
headaches.  

A December 1995 VA medical record reports migraine headaches, 
a January 1996 VA medical record reports cluster headaches, 
an April 1996 VA medical record  reports migraine headaches, 
and a May 1996 VA medical record reports migraine headaches.  

A VA examiner in May 1996 felt that the veteran probably had 
muscle contraction headaches, though in the past he had been 
diagnosed as having migraine headaches, vascular headaches, 
and cluster headaches.  

A VA examiner in March 1997 indicated that the veteran had 
had headaches in service that were musculoskeletal type 
headaches, and that after service, he had developed migraine 
or cluster headaches that were not connected to his 
in-service headaches.  Migraine headaches are again reported 
in December 2001 and April 2002 VA medical records.

The preponderance of the evidence shows that the veteran 
currently has migraine or cluster headaches.  These are what 
were diagnosed predominantly in the outpatient records, as 
well as on VA examination in March 1997.  The May 1996 VA 
examiner also diagnosed probable muscle contraction 
headaches.  

There is no competent medical evidence of record showing that 
the veteran's current headache disorder had its onset during 
active service or is related to any in-service disease or 
injury.  To the contrary, the only medical opinion is record 
weighs against the claim.  The VA examiner in March 1997 
stated that the veteran had had headaches in service that 
were musculoskeletal type headaches, and that after service, 
he had developed migraine or cluster headaches that were not 
connected to his in-service headaches.  The veteran's own 
statements relating his headache disorder to active service 
are not competent.  Medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Accordingly, service connection is not warranted for a 
headache disorder.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for a headache disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


